IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,794


                            EX PARTE SERENA ROJAS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 1058663D IN THE CRIMINAL DISTRICT COURT #2
                            FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to burglary of a

habitation in exchange for deferred adjudication community supervision. Her guilt was later

adjudicated, and she was sentenced to twenty years’ imprisonment.

        Applicant contends that her counsel rendered ineffective assistance because he failed to

timely file a notice of appeal after adjudication in this case. Although Applicant expressly waived

appeal in conjunction with her original plea, that waiver is not effective as to the adjudication and

sentencing procedures. As of June 15, 2007, the determination by the court of whether it proceeds
                                                                                                      2

with an adjudication of guilt is reviewable in the same manner as a revocation of “straight”

probation. TEX . CODE CRIM . PROC. art. 42.12 §5(b). Moreover, “after an adjudication of guilt, all

proceedings, including assessment of punishment, pronouncement of sentence, granting of

community supervision, and defendant’s appeal continue as if the adjudication of guilt had not been

deferred.” Id. Therefore, counsel’s determination that no appeal could be taken in this case because

of Applicant’s waiver of appeal during the original plea was incorrect.

        We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment adjudicating guilt in Cause No. 1058663D from the Criminal District Court #2 of Tarrant

County. Applicant is ordered returned to that time at which she may give a written notice of appeal

so that she may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent Applicant on direct appeal. All time limits shall be calculated as if the sentence

had been imposed on the date on which the mandate of this Court issues. We hold that, should

Applicant desire to prosecute an appeal, she must take affirmative steps to file a written notice of

appeal in the trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 9, 2012
Do not publish